                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                         Case No. 19-3103-01-CR-S-SRB

 JULIA M. LAWRENCE,

                                Defendant.

                   MOTION OF THE UNITED STATES FOR PRETRIAL
                    DETENTION HEARING PURSUANT TO TITLE 18,
                       UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, hereby moves the Court to order a pretrial detention hearing pursuant to 18 U.S.C.

§ 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant’s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.     There is probable cause to believe that the defendant committed the offense of
       conspiracy to distribute 50 grams or more of a mixture or substance containing a detectable
       amount of methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(B);

       2.       The defendant poses a risk to the safety of others in the community; and

       3.       The defendant poses a serious risk to flee.

                                SUPPORTING SUGGESTIONS

       Subsection 3142(f)(1)(C), of Title 18, United States Code provides that a hearing must be

held by the appropriate judicial officer to determine whether any condition or combination of

conditions will reasonably assure the defendant’s appearance and the safety of any other person in




             Case 6:19-cr-03103-SRB Document 7 Filed 08/26/19 Page 1 of 4
the community if the attorney for the government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment

for 10 years or more is possible. In this case, the defendant is charged with conspiracy to distribute

50 grams or more of a mixture or substance containing a detectable amount of methamphetamine,

a crime for which a term of not less than 5 years and not more than 40 years in prison is possible.

       Section 3142(e) and (f)(1) provide a presumption that a defendant will not appear for

subsequent court appearances that arise if the offense is one enumerated under the Controlled

Substance Act as referred to above. Under the Bail Reform Act there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the government’s

case, and the penalty which conviction could bring. See United States v. Apker, 964 F.2d 724, 744

(8th Cir. 1992); see also United States v. Soto Rivera, 581 F.Supp. 561 (D.C. Puerto Rico 1984);

United States v. Menster, 481 F.Supp. 1117 (D.C. Fla. 1979).

       As set forth above, the defendant has been charged with a Controlled Substance offense

carrying a statutory sentencing range of not less than 5 years and not more than 40 years

imprisonment. Accordingly, the Government suggests that upon a showing that there exists

probable cause that the defendant committed the offenses referred to in the Indictment, there is a

legal presumption, subject to rebuttal by the defendant, that no condition or combination of

conditions will reasonably assure her appearance or the safety of the community. See Apker, 964

F.2d at 743-44; United States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988).

       To further support the Government’s contention that the defendant is a flight risk and a

danger to the safety of the community, the Government offers that:

           1. On or about May 29, 2019, the defendant, while on probation/parole with the State
              of Missouri for possession of a controlled substance, possessed more than 300
              grams of methamphetamine, a distributive amount. At the time of the defendant’s
              arrest, there were three firearms in her vehicle;




           Case 6:19-cr-03103-SRB Document 7 Filed 08/26/19 Page 2 of 4
           2. The defendant has a demonstrated history of violating the terms of her probation.
              In her 2006 felony possession of a controlled substance conviction, the defendant’s
              probation was revoked in April 2008 after the filing of four separate violation
              reports. According to a second amended motion to revoke probation, the defendant
              violated the terms of her probation in the following ways: arrests for tampering with
              a motor vehicle, theft, possession of marijuana, possession of drug paraphernalia,
              and unlawful use of a weapon; failure to report as directed; use of
              methamphetamine; and failure to notify her probation officer of her current
              residence;

           3. The defendant has a history of failing to appear for her scheduled court
              appearances, having failed to appear on the following dates in the following cases:

                   a. On or about November 3, 2006; November 8, 2006; December 22, 2006;
                      December 7, 2007; and January 11, 2008, in the Circuit Court of Christian
                      County, Missouri, case number 06N8-CR01467-01; and

                   b. on or about August 15, 2011, in the Circuit Court of Webster County,
                      Missouri, case number 11WE-CR00622; and

           4. The defendant has a history of running from law enforcement, as demonstrated by
              her January 13, 2016, misdemeanor conviction for resisting arrest, wherein it was
              alleged that on or about January 30, 2015, the defendant was operating a motor
              vehicle while her license was revoked and resisted arrest by fleeing.

For the reasons set forth above, the United States requests that a detention hearing be held and that

the defendant be denied bail.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney

                                              By      /s/ Jessica R. Keller
                                                      Jessica R. Keller
                                                      Missouri Bar No. 69322
                                                      Special Assistant United States Attorney
                                                      901 St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806-2511




          Case 6:19-cr-03103-SRB Document 7 Filed 08/26/19 Page 3 of 4
                                    Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on August 26,
2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                            /s/ Jessica R. Keller
                                            Jessica R. Keller
                                            Special Assistant United States Attorney




          Case 6:19-cr-03103-SRB Document 7 Filed 08/26/19 Page 4 of 4
